DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Patent 6,835,269 to Miharu et al. cited in previous Office action (herein Miharu).  Miharu teaches a resin comprising an ethylene copolymer containing an unsaturated carboxylic acid and an acrylic acid ester (herein copolymer B) and an ethylene/α-olefin copolymer (abstract).  Miharu teaches the acrylic acid ester present in copolymer B can be methyl or ethyl acrylate (Col 4, lines 22-25) present at 4 to 25 wt% (Col 4, lines 28-30).  Miharu teaches that there can also be an ethylene/unsaturated carboxylic acid copolymer (herein copolymer A) (Col 3, lines 45-49) which contains acrylic acid or methacrylic acid (Col 4, lines 34-38) present at 1 to 15 wt% (Col 4, lines 42-44).  Miharu teaches that the mixture of copolymer A and copolymer B is present at 100 parts by weight and the ethylene/α-olefin copolymer is present at not more than 30 parts by weight (Col 4, line 64-Col 5, line 12).  However, copolymer B of Miharu contains ethylene and both an unsaturated carboxylic acid and an acrylic acid ester; therefore, Miharu does not teach nor render obvious the claimed copolymers that consist on either ethylene and (meth)acrylic acid or ethylene and methyl or ethyl acrylate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783